New trial.denied and judgment ordered for defendant on the verdict. • Held, that the parol agreement on the part of the plaintiff to permit the defendant’s assignor to put in and harvest a crop of wheat was founded on a sufficient consideration, the agreement having been made for the purpose of rectifying a mutual mistake in the lease ; that the agreement is not within the statute avoiding every contract not to be performed in one year from the time of making it (1 Seld., 464; 6 Hun, 562; S. C., aff’d, 70 N. Y., 181); and that the summary proceedings were void for want of jurisdiction, as the affidavit which was the foundation for the proceedings did not show that the premises were situated within the jurisdiction of the justice (4 Keyes, 59), nor that the affiant was the agent of the landlord.